Citation Nr: 1704225	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  05-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1971 to February 1972.

This matter is before the board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the Veteran's claim to reopen a previously denied claim for service connection for chondromalacia of the right patella.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas in March 2010.  A transcript of the hearing is associated with the claims file.  

A December 2010 Board decision granted the Veteran's application to reopen his claim and remanded the claim for further development.

A July 2012 Board decision denied the Veteran's claim on the merits.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  A November 2013 Court decision vacated the July 2012 Board decision and remanded the matter to the board for further review consistent with the Court's decision.

The Board remanded the claim for further development in September 2014 and again in December 2015.  The Board finds that there has been substantial compliance with the December 2015 remand directives and that the matters are now properly before the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDING OF FACT

A right knee disability was noted on examination upon the Veteran's entry into service; there was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting right knee disability beyond the natural progression of such disability during service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103 A, 5107, 5126 (West 2014); 39 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

VA's duty to notify was satisfied by a December 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, Social Security Administration (SSA) records, and post service VA and private treatment records.  In December 2010 VA contacted the Veteran requesting authorization to obtain private medical records.  The Veteran did not respond and no such treatment records could be procured without a response from the Veteran.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See, Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was provided appropriate VA examinations in March, 2008, December 2010, November 2014 and an addendum opinion was obtained in April 2016.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.
  
Principles of Service Connection

The Veteran maintains that he is entitled to service connection for his preexisting right knee disability because it was aggravated beyond the natural progression of the condition during his active duty service from December 1971 to February 1972.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (b). 

If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See, Timberlake v. Gober, 14 Vet. App. 122 (2000).

Background

As noted above, an August 1971 Enlistment Report of Medical History notes the Veteran reported a history of multiple right knee injuries.  The Veteran also reported experiencing pain and swelling when running and jumping and that his knee gave way at times, though he denied any locking.  An August 1971 Enlistment Examination Report notes that an orthopedic consultation revealed mild chondromalacia, but nonetheless concluded the Veteran was qualified for enlistment.  The Board finds that a preexisting right knee disability was noted upon the Veteran's entrance into active duty.  See 38 C.F.R. § 3.304 (b) ("noted" denotes "[o]nly such conditions as are recorded in examination reports").

During the March 2010 hearing, the Veteran offered testimony as to the occurrence of a right knee injury in December 1971 during basic training when he was ordered to perform a fireman's carry of another trainee, resulting in his striking his right knee on a hard surface.  He also testified that an additional injury involving the right knee occurred in January 1972 when he fell knee first into a boulder when jumping from a cattle truck.  The Veteran testified that after this injury he went to the hospital where X-rays were taken and he saw an orthopedic doctor who advised him that his kneecap needed to be replaced.  The Board notes that no service treatment record or any other medical record received verifies these assertions.  The Veteran further testified that shortly after he was determined medically unfit for military service and released from active duty.

In a January 1972 service treatment record, the Veteran complained of right knee pain for two weeks.  It was noted that range of motion was normal.  The Veteran reported that he had experienced right knee pain ever since injuring his right knee three years earlier while playing football.  Examination revealed that range of motion was within normal limits.  Gait was antalgic and crepitus was elicited with flexion and extension.  There was no effusion.  X-ray studies revealed early changes in the patella.  The impression was chondromalacia secondary to old osteochondritic changes of the femoral condyle.  A January 1972 Medical Board Examination Report notes the Veteran's report of pain and swelling in his right knee for the past two to three years, especially with strenuous exertion.  The Medical Board noted a diagnosis of chondromalacia of the right patella which existed prior to service.  It was recommended that the Veteran be discharged for not meeting the minimum standards for enlistment.  It was noted that he had no physical disability that was incurred in or aggravated by military service.

VA outpatient treatment records beginning in 2002 note that the Veteran was seen with complaints of right knee problems.  Specifically, the Veteran was seen in November 2002 with complaints of swelling in various joints, including his right knee.  In January 2003 the veteran complained of worsening joint (including right knee) pain over the past three years since beginning a job.

The Veteran reports that after leaving the service, he had surgery performed on his right knee sometime in 1973 or 1974.  An August 2003 VA treatment record notes the Veteran's complaints of knee pain for 20 years which had been worsening over the prior four years.  The Veteran reported a history of right patella fracture in 1973 that was treated with a cast, followed by surgery in 1974.  The assessment was early degenerative joint disease.    

Private treatment records dated in 2006 note that the Veteran received injections for bilateral knee pain.  

A March 2008 VA examination report notes that the Veteran injured his right knee three times in high school and was later discharged from service because of a knee disability.  The Veteran also reported that he had a medial meniscectomy and a medial collateral ligament repair in 1973 at Santa Rosa hospital in San Antonio, Texas.  His noted complaints included pain, swelling, instability and locking.  The examiner noted that the Veteran was morbidly obese.  On examination, a non-tender surgical scar was noted on the right knee.  Range of motion was limited due to pain.  Ligaments were intact.  Gait was antalgic.  X-ray studies revealed degenerative changes.  After reviewing the claims file the VA examiner opined that the Veteran's current right knee disorder was not caused by, a result of, or aggravated by his military service.  The examiner noted that the Veteran had injured his knee prior to service and served less than 90 days.  The examiner also noted that the Veteran already had arthritis in January 1972.

A December 2010 VA examination report notes the Veteran's complaints of right knee pain.  On examination, flexion was 90 degrees and extension was 15 degrees with painful motion and weakness.  Crepitation was noted.  X-ray findings showed bilateral degenerative joint disease of the knees, with the right knee worse than the left, and chondrocalcinosis of both knees.  The diagnosis was degenerative arthritis of the right knee.  After reviewing the claims files, the VA examiner opined that although the Veteran was seen with right knee complaints during his three months of active duty service, "there is also irrefutable evidence of problems existing prior to service."  The examiner also noted the Veteran's own report of surgery after service in either 1973 or 1974, and remarked that arthritis of the medial joint compartment was known to develop with 15 years of a medial meniscectomy.  The examiner opined the Veteran's service activities would have exacerbated his pre-existing right knee problem, but would not have permanently aggravated it beyond the natural progression of the disease.  He noted that both the Veteran's knees are similarly afflicted with osteoarthritis.  The examiner further noted that the Veteran's post-service right knee surgery in 1973 or 1974 was not related to the diagnosis of chondromalacia of the patella.  The examiner acknowledged that the Veteran feels as though his right knee problem was "misdiagnosed in the service"; however, none of the multiple examinations in service mentioned a collateral ligament or meniscal injury.

An October 2014 VA examination report noted the Veteran's report of three separate injuries to his right knee prior to joining the military, including an injury during high school.  The report further noted that the Veteran injured his knee when he tripped and struck his right knee on a rock followed by immediate pain and swelling.  The Veteran reported that he was treated by military physicians who provided conservative treatment and was subsequently discharged due to medical reasons.  The Veteran further reported that he was evaluated and treated by an orthopedic surgeon in 1973 or 1974 for his right knee, but couldn't articulate the nature of the surgery or the knee condition.  The Veteran did state that after that surgery, he had no knee pain for approximately twenty years.  The examiner stated that the evidence of record does not show a significant right knee injury, such as a fracture, dislocation, meniscal tear, or ligamentous disruption, "that would have permanently aggravated the preexisting condition."  The examiner went on to state that the Veteran's history of injuring his right knee by striking it on a rock is "consistent with a contusion," which typically resolves in several weeks to months without residuals or long-lasting sequelae.  The examiner further stated that "[t]his mechanism of injury is not of sufficient severity to permanently aggravate a preexisting condition of chondromalacia patella."  The examiner did note that the injuries described by the Veteran could temporarily exacerbate his preexisting condition, but concluded that the Veteran's right knee condition "was clearly and unmistakably NOT aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner stated that, "assuming the veteran's reported history of having a surgical repair of the medial meniscus and medial collateral ligament in 1973-74 (after military service) is accurate," the "medical evaluations in the service treatment records do not describe a mechanism of injury that would cause a medial meniscal tear or a medial collateral ligament tear," and that there was less than a fifty percent probability that tears of the medial meniscus and medial collateral ligament incurred in, or were caused by, the Veteran's claimed in service injury, event or illness.  The examiner noted that the Veteran's current condition of degenerative osteoarthritis of the bilateral knees most often occurs as a chronic process and is part of the normal aging process.  The examiner further noted that the presence of chondromalacia patella, as well having undergone a right medial meniscectomy, significantly increase the likelihood of developing osteoarthritis beyond its natural progression.  The examiner stated that, both the chondromalacia patella and the medial meniscal/ligament tear having occurred outside of active duty, "are not related to (or aggravated by) an in-service injury, event or illness."  The examiner then concluded that the Veteran's degenerative osteoarthritis of the right knee "was most likely aggravated beyond its natural progression by a combination of two wholly separate, but unrelated non-service connected knee injuries."

The Board remanded the matter to the RO in November 2015 upon receiving Social Security Administration (SSA) medical records.  In April 2016, the Board received an addendum opinion in which, after reviewing the newly received SSA records, a VA examiner stated there was no disagreement with the October 2014 VA examination and adopted the medical rationale set forth in that examination.

Analysis

As noted above, a preexisting condition of chondromalacia was expressly noted on entry into service, and because of this the presumption of soundness does not apply.  Indeed, the Veteran has specifically alleged that he is entitled to service connection for his preexisting right knee disability because it was aggravated beyond its natural progression.  As such, the analysis will focus on the claim of aggravation of the preexisting knee disability.  

The Board acknowledges there is a discrepancy between the nature of the in-service injury claimed by the Veteran and that documented in the service treatment records.  As discussed above, the Veteran reports that he had surgery performed on his right knee sometime in 1973 or 1974.  However, the Veteran has made inconsistent statements regarding the nature of this surgery, as well as when the injury leading to the surgery occurred.  An August 2003 VA treatment record notes the Veteran's complaints of knee pain for 20 years which had been worsening over the prior four years.  The Veteran reported a history of right patella fracture in 1973, after the Veteran had been discharged from service, which was treated with a cast, followed by surgery in 1974.  A May 2004 VA treatment record notes the Veteran reported that he injured his knee while playing football in high school and was discharged from the Marine Corps due to his "knee getting worse."  A February 2005 discharge summary notes the Veteran has suffered pain since being "shot" in the knee during boot camp.  A May 2005 VA treatment record notes the Veteran reported he "shattered his knee during basic training."  A June 2006 VA treatment record notes the Veteran reports that after he injured his knee during basic training, he was told by a military doctor that his knee cap needed to be replaced, ligaments needed to be sewn and cartilage needed to be removed.  An August 2006 VA treatment record notes the Veteran reports has had right knee surgery, but was uncertain of the nature of the surgery.  A September 2008 VA treatment record notes the Veteran reported a knee injury in the "early 1970's that was managed with an open debridement of the knee."  As noted above, the Veteran has also told a VA examiner in March 2008 that he had a medial meniscectomy and a medial collateral ligament repair in 1973, while at other times has told VA examiners that he could not remember the nature of the knee surgery.  As discussed above, efforts to obtain medical records for this surgery have proven fruitless.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

As discussed above, the October 2014 VA examiner concluded that the medical evidence of record does not show a significant right knee injury, such as a fracture, dislocation, meniscal tear, or ligamentous disruption, "that would have permanently aggravated the preexisting condition" and that the injury as described by the Veteran of striking his knee against a hard surface is "consistent with a contusion," which typically resolves in several weeks to months without residuals or long-lasting sequelae.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the board accords greater probative value to the opinion of the October 2014 VA medical examiner.  As discussed above, the Veteran has made numerous conflicting statements regarding the injury suffered during boot camp and the subsequent surgery on his right knee after service.  As noted above, the Veteran has maintained that he suffered an injury in service by which he "shattered" or otherwise fractured his patella.  However, the service treatment records are silent regarding a shattered or otherwise fractured patella and VA treatment records, while taking note of the Veteran's reported history in this regard, do not support a factual finding that the Veteran suffered a fracture of the right patella.  VA X-ray studies of the Veteran's right knee, dated November 2000, note findings of joint space narrowing and hypertrophic degenerative changes but that "there is no evidence of fracture."  A VA treatment record dated August 2008 noted that two views taken of the Veteran's right knee showed "[n]o evidence of acute fracture, dislocation or other significant abnormality."

The October 2014 examiner further stated that while the in service injuries described by the Veteran could temporarily exacerbate the preexisting condition of chondromalacia, a contusion is not the type of injury that would permanently aggravate this condition and concluded that the Veteran's right knee condition "was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner went on to discuss the reported 1973 or 1974 surgery and stated that, assuming the reported procedures of a right medial meniscectomy and right medial collateral ligament repair were accurate, such an injury was less likely not "incurred in, or caused by, the claimed in-service injury, event or illness."  The examiner finally concluded that "chondromalacia patella and a medial meniscal/medial collateral ligament tear, both having occurred outside of active duty military service are not related to (or aggravated by) an in-service injury, event or illness" and that the Veteran's current "degenerative osteoarthritis of the right knee was most likely aggravated beyond its natural progression by a combination of two wholly separate, but unrelated non-service connected knee injuries."

For these reasons, the Board finds that there is no competent evidence to show a measured worsening of a right knee disability during active service.  Accordingly, the Veteran has not met his burden to show aggravation of a right knee disability during active service. 

The Board must also consider whether there was clear and unmistakable evidence that the right knee disability was not aggravated by service.   The Board recognizes the Veteran's statements that his preexisting right knee condition was permanently aggravated during his active duty service.  However, as discussed above, the Veteran has not provided any competent evidence that shows a measured worsening of his right knee disability during active service.  On the other hand, as discussed above, the medical evidence of record conclude that the symptoms demonstrated during service were not a permanent increase in the Veteran's preexisting condition.  A medical board conducted in 1972 shows a diagnosis of chondromalacia patella which preexisted service and noted that the Veteran had no physical disability that was incurred in or aggravated by military service.  The Veteran was provided an opportunity to rebut this conclusion, but the report shows he did not do so.  A March 2008 VA examination opinion states the Veteran's current right knee disorder was not caused by, a result of, or aggravated by his military service.  A December 2010 VA examination opinion states the Veteran's service activities would have exacerbated his preexisting right knee problem, but would not have permanently aggravated it beyond the natural progression of the disease.  An October 2014 VA medical examination opinion states the Veteran's right knee condition "was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  A November 2015 addendum to the October 2014 VA examination reached the same conclusion and adopted the medical rationale set forth in that opinion.  As noted above, the Veteran has made numerous inconsistent statements and, as such, the Board finds his recollections of his knee injury and subsequent surgery are not credible.  Accordingly, the Board finds the Medical Board Examination Report and VA examination reports to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This leads to the conclusion that there was no aggravation beyond the natural progress of the Veteran's right knee disability during service.  

To the extent that the Veteran asserts that his preexisting right knee disability was aggravated beyond normal progression by service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report to report incidents and symptoms in service.  He is not, however, competent to render an opinion as to whether his symptoms represented a permanent worsening of the preexisting right knee disorder because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Jandreau, 492 F. 3d 1372 (Fed. Cir 2007).

Based on the above, the Board finds that there is clear and unmistakable evidence that the Veteran's right knee disability preexisted service and was not aggravated by service.  Accordingly, service connection for right knee disability is not warranted.  


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


